Exhibit 10.16

 

FINAL VERSION

FORM OF
RESTRICTED STOCK GRANT NOTICE
UNDER THE
COREPOINT LODGING Inc.
2018 OMNIBUS INCENTIVE PLAN
(Time-Based Vesting Award)

CorePoint Lodging Inc. (the “Company”), pursuant to its 2018 Omnibus Incentive
Plan, as it may be amended and restated from time to time (the “Plan”), hereby
grants to the Participant set forth below the number of shares of Restricted
Stock set forth below.  The shares of Restricted Stock are subject to all of the
terms and conditions as set forth herein, in the Restricted Stock Agreement
(attached hereto or previously provided to the Participant in connection with a
prior grant), and in the Plan, all of which are incorporated herein in their
entirety. Capitalized terms not otherwise defined herein shall have the meaning
set forth in the Plan.

Participant:

[Insert Participant Name]

Vesting Commencement Date:

[Insert Vesting Commencement Date]

Number of Shares of

Restricted Stock:

[Insert No. of Shares of Restricted Stock Granted]

 

Vesting Schedule:

Provided the Participant has not undergone a Termination at the time of each
applicable vesting date (or event):

 

•

One third (1/3) of the Restricted Stock will vest on the Vesting Commencement
Date;

 

•

One third (1/3) of the Restricted Stock will vest on the first anniversary of
the Vesting Commencement Date; and

 

•

One third (1/3) of the Restricted Stock will vest on the second anniversary of
the Vesting Commencement Date;

provided, however, that in the event that (i) the Participant undergoes a
Termination as a result of such Participant’s death or Disability, or (ii) a
Change in Control occurs, such Participant shall fully vest in such
Participant’s Restricted Stock.

Additional Terms:



 

•

You must notify us immediately if you are making an Internal Revenue Code
Section 83(b) Election, and you must send us a copy of the same.

***

 

--------------------------------------------------------------------------------

 

COREPOINT LODGING Inc.

 

________________________________
By: Mark M. Chloupek
Title: General Counsel




[Signature Page to Time-Based Restricted Stock Award]

--------------------------------------------------------------------------------

 

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK GRANT
NOTICE, THE RESTRICTED STOCK AGREEMENT AND THE PLAN, AND, AS AN EXPRESS
CONDITION TO THE GRANT OF SHARES OF RESTRICTED STOCK HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK GRANT NOTICE, THE RESTRICTED STOCK
AGREEMENT AND THE PLAN.1

 

Participant

 

________________________________

 

1 

To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereto.

[Signature Page to Time-Based Restricted Stock Award]

--------------------------------------------------------------------------------

 

RESTRICTED STOCK AGREEMENT
UNDER THE
COREPOINT LODGING Inc.
2018 OMNIBUS INCENTIVE PLAN

Pursuant to the Restricted Stock Grant Notice (the “Grant Notice”) delivered to
the Participant (as defined in the Grant Notice), and subject to the terms of
this Restricted Stock Agreement (this “Restricted Stock Agreement”) and the
CorePoint Lodging Inc. 2018 Omnibus Incentive Plan, as it may be amended and
restated from time to time (the “Plan”), CorePoint Lodging Inc. (the “Company”)
and the Participant agree as follows.  Capitalized terms not otherwise defined
herein shall have the same meaning as set forth in the Plan.

1. Grant of Shares of Restricted Stock.  Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of shares of Restricted Stock provided in the Grant Notice.  The Company
may make one or more additional grants of shares of Restricted Stock to the
Participant under this Restricted Stock Agreement by providing the Participant
with a new Grant Notice, which may also include any terms and conditions
differing from this Restricted Stock Agreement to the extent provided
therein.  The Company reserves all rights with respect to the granting of
additional shares of Restricted Stock hereunder and makes no implied promise to
grant additional shares of Restricted Stock.

2. Vesting.  Subject to the conditions contained herein and in the Plan, the
shares of Restricted Stock shall vest and the restrictions on such shares of
Restricted Stock shall lapse as provided in the Grant Notice.  With respect to
any share of Restricted Stock, the period of time that such share of Restricted
Stock remains subject to vesting shall be its Restricted Period.

3. Issuance of Shares of Restricted Stock.  The provisions of Section 8(d)(i) of
the Plan are incorporated herein by reference and made a part hereof.

4. Treatment of Shares of Restricted Stock Upon Termination.  Unless otherwise
provided by the Committee, in the event of the Participant’s Termination for any
reason:  

(a) all vesting with respect to the Restricted Stock shall cease (after taking
into account any vesting of Restricted Stock as set forth in the Grant Notice);
and

(b) the unvested shares of Restricted Stock shall be forfeited to the Company by
the Participant for no consideration as of the date of such Termination.

5. Company; Participant.

(a) The term “Company” as used in this Restricted Stock Agreement with reference
to employment shall include the Company and its subsidiaries.

(b) Whenever the word “Participant” is used in any provision of this Restricted
Stock Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the shares of Restricted Stock may be transferred by will or by
the laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.

6. Non-Transferability.  The shares of Restricted Stock are not transferable by
the Participant except to Permitted Transferees in accordance with Section 14(b)
of the Plan.  Except as

 

--------------------------------------------------------------------------------

 

otherwise provided herein, no assignment or transfer of the shares of Restricted
Stock, or of the rights represented thereby, whether voluntary or involuntary,
by operation of law or otherwise, shall vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such assignment or
transfer the shares of Restricted Stock shall terminate and become of no further
effect.

7. Rights as Stockholder; Legend. The provisions of Sections 8(b) and 8(e) of
the Plan are incorporated herein by reference and made a part hereof.

8. Tax Withholding.  The provisions of Section 14(d) of the Plan are
incorporated herein by reference and made a part hereof.

9. Notice.  Every notice or other communication relating to this Restricted
Stock Agreement between the Company and the Participant shall be in writing, and
shall be mailed to or delivered to the party for whom it is intended at such
address as may from time to time be designated by such party in a notice mailed
or delivered to the other party as herein provided; provided that, unless and
until some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Company General Counsel, and
all notices or communications by the Company to the Participant may be given to
the Participant personally or may be mailed to the Participant at the
Participant’s last known address, as reflected in the Company’s
records.  Notwithstanding the above, all notices and communications between the
Participant and any third-party plan administrator shall be mailed, delivered,
transmitted or sent in accordance with the procedures established by such
third-party plan administrator and communicated to the Participant from time to
time.

10. No Right to Continued Service.  This Restricted Stock Agreement does not
confer upon the Participant any right to continue as an employee or service
provider to the Company.

11. Binding Effect.  This Restricted Stock Agreement shall be binding upon the
heirs, executors, administrators and successors of the parties hereto.

12. Waiver and Amendments.  Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee.  No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

13. Governing Law.  This Restricted Stock Agreement shall be construed and
interpreted in accordance with the laws of the State of Maryland, without regard
to the principles of conflicts of law thereof.  Notwithstanding anything
contained in this Restricted Stock Agreement, the Grant Notice or the Plan to
the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Restricted Stock Agreement, the Grant Notice or the
Plan, the Participant hereby submits to the exclusive jurisdiction of and venue
in the courts of Maryland.

14. Plan.  The terms and provisions of the Plan are incorporated herein by
reference.  In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Agreement,
the Plan shall govern and control.

 

 